 1
Template -- 2009 Revisions
CHANGE OF CONTROL SEVERANCE AGREEMENT
AS AMENDED
[TIERS I, II & III1]
          This Agreement (“Agreement”) is dated as of                     ,
20[09], by and between SUPERVALU INC., a Delaware corporation (the “Company”),
and                                          (the “Executive”).
          WHEREAS, the Company’s Board of Directors (the “Board”) considers the
continued services of key executives of the Company to be in the best interests
of the Company and its stockholders; and
          WHEREAS, the Board desires to assure and has determined that it is
appropriate and in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of key executives
of the Company to their duties of employment without personal distraction or
conflict of interest in circumstances arising from the possibility or occurrence
of a Change of Control of the Company; and
          WHEREAS, the Board has authorized the Company to enter into continuity
agreements with those key executives of the Company who are designated by the
Executive Personnel and Compensation Committee of the Board of Directors (the
“Committee”), such agreements to set forth the severance compensation which the
Company agrees under certain circumstances to pay such executives; and
          WHEREAS, Executive is a key executive of the Company and has been
designated by the Committee as an executive to be offered such a continuity
compensation agreement with the Company.
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and Executive agree as follows:

1)   General Principles. This Agreement is effective on the first date that it
has been signed by both the Company and Executive. Words and phrases used with
initial capital letters shall have the meaning assigned to them in Section 17
and in other Sections of this Agreement unless, in the context in which used, it
would be unreasonable to do so. The captions given to Sections of this Agreement
are solely for convenience of reference and shall not be considered in
construing this Agreement.   2)   Employment following Change of Control.

  a)   Employment Continued. If a Change of Control occurs, Executive’s
employment shall be continued hereunder for the Employment Period, subject to
Executive’s Separation from Service as described hereinafter. Any existing
employment agreement between Executive and the Company shall continue to be
effective following the Change of Control, but severance amounts under this
Agreement shall be reduced by amounts payable under any such employment
agreement.     b)   Terms of Continued Employment. During the Employment Period,
the following shall apply.

 

1   Tier I - the CEO; Tier II – the EVPs; Tier III – those remaining corporate
officers who are offered this form of Agreement.

 



--------------------------------------------------------------------------------



 



 2

  i)   Executive shall have at least the same titles and responsibilities as
those in effect immediately prior to the Change of Control unless mutually
agreed otherwise.     ii)   Executive shall receive an annual base salary which
is not less than the highest base salary in effect for Executive at any time in
the twelve (12) months preceding the Change of Control, and the Company shall
review the salary annually with a view to increasing it; provided any such
increase shall be in the sole discretion of the Board. Once increased, base
salary cannot be decreased.     iii)   If Executive has not been terminated, for
the year of the Change of Control and for each year thereafter during which
Executive is employed, Executive shall be paid an annual bonus which shall be no
less than the highest of (A) the bonus which Executive would have received under
the Company’s bonus plans as they were in effect prior to the Change of Control
(based upon actual performance in the year up to the Change of Control), (B) the
average of the annual bonuses paid or payable in respect of the three years
prior to the Change of Control, or (C) Executive’s Target Bonus immediately
prior to the Change of Control. In addition, Executive shall be afforded long
term incentive opportunities that are not less than the level in effect prior to
the Change of Control.     iv)   Executive shall be provided with, pension,
general insurance, vacation, fringe benefits, perquisites (including an
automobile allowance, if any), the use of an office and support staff that are
commensurate with the pension, general insurance, vacation, fringe benefits,
perquisites (including an automobile allowance, if any), the use of an office
and support staff provided to Executive immediately prior to the Change of
Control or, if more favorable to Executive, at the level made available to other
similarly situated executive officers of the Company after the Change of
Control.     v)   Executive’s place of employment following a Change of Control
shall be no farther than forty-five (45) miles from Executive’s place of
employment prior to the Change of Control.

3)   Payment upon Separation from Service Incident to a COC.

  a)   Payment Triggers. Executive shall be entitled to the severance benefits
provided in Section 4 hereof if, and only if, Executive has a Separation from
Service and that Separation from Service occurs either:

  i)   prior to a Change of Control, as a result of an Anticipatory Separation,
or     ii)   within two (2) years following a Change of Control:

  (1)   by the Company without Cause, or     (2)   by Executive for Good Reason.

  b)   Excluded Separations. Without limiting the generality of the foregoing,
if Executive has a Separation from Service prior to a Change of Control for any
reason other than an Anticipatory Separation, this Agreement (excluding the
covenants in Section 11) shall terminate and have no effect and Executive shall
receive only such severance payments, if any, as are provided in any other
existing agreement between Executive and the Company. If Executive has a
Separation from Service after a Change of Control other than by the Company
without Cause or by Executive for Good Reason, this Agreement (excluding the
covenants in Section 11) shall terminate and have no effect and Executive shall
receive only such severance payments, if any, as are provided in any other
existing agreement between Executive and the Company.

 



--------------------------------------------------------------------------------



 



 3

  c)   Death & Disability. Notwithstanding the foregoing, Executive shall not be
entitled to severance benefits under this Agreement if Executive’s Separation
from Service is on account of Executive’s death or Disability. Executive’s death
or Disability subsequent to a Separation from Service which would otherwise give
rise to severance benefits under this Agreement will not disqualify Executive’s
estate or Executive from receiving the severance benefits.     d)   Notice of
Termination by Company. Any purported Separation from Service of Executive by
the Company (whether for Cause or without Cause) shall be communicated by a
Notice of Termination to Executive. No purported Separation from Service of
Executive by the Company shall be effective without a Notice of Termination
having been given.     e)   Good Reason Notice by Executive. Any purported
Separation from Service by Executive for Good Reason shall be communicated by a
Notice of Termination to the Company. An Executive’s Separation from Service
will not be for Good Reason unless (i) Executive gives the Company written
notice of the event or circumstance which Executive claims is the basis for Good
Reason within six (6) months of such event or circumstance first occurring, and
(ii) the Company is given thirty (30) days from its receipt of such notice
within which to cure or resolve the event or circumstance so noticed. If the
circumstance is cured or resolved within said 30 days, Executive’s Separation
from Service will not be for Good Reason.

4)   Compensation Upon Separation from Service Incident to a Change of Control.
If, pursuant to Section 3, Executive has a Separation from Service that
qualifies Executive for benefits under this Section 4, and upon Executive’s
timely execution and non-rescission of a Release of Claims, as further described
in Section 12(c) below, Executive shall be entitled to the following payments
and benefits.

  a)   Lump Sum Severance. On the tenth (10th)business day following such
Separation from Service (or at such later time as may be provided under
Section 4(h)), the Company shall pay or cause to be paid to Executive a lump sum
cash amount equal to [                    2] times the sum of (i) Executive’s
annual Base Salary , and (ii) Executive’s Target Bonus.     b)   Other
Remuneration.

  i)   Salary and Vacation Pay. In addition, at the time of the payment under
Section 4(a), Executive shall be entitled to an additional lump sum cash payment
equal to the sum of (A) Executive’s earned but unpaid salary through the date of
Separation from Service, and (B) an amount, if any, of accrued vacation pay, in
each case, in full satisfaction of Executive’s rights thereto. In addition,
Executive shall be entitled to payment of annual bonus plan and long term
incentive plan amounts, if any, due but not yet paid as of the Separation from
Service with respect to years or cycles that were completed before the
Separation from Service.     ii)   Interrupted Annual Bonus. In addition,
Executive shall receive a pro-rated payment of such bonus as would have been
earned based on actual performance for the annual bonus cycle that includes the
Separation from Service. This pro-rated annual bonus will be determined on the
basis of actual performance through the Separation from Service. Except to the
extent Executive has elected to defer payment of such amount pursuant to a
deferred compensation plan, the pro-rated amount shall paid at the same time
other bonuses are paid under the annual bonus plan. In all events, however, this
payment under the annual bonus plan shall be paid not later than the later of
(A) March 15 following the end of the calendar year in

 

2   For Tier I – “three (3).” For Tier II – “two (2).” For Tier III – “one (1).”

 



--------------------------------------------------------------------------------



 



 4

      which the Separation from Service occurs, or (B) May 15 following the end
of the Company’s fiscal year in which the Separation from Service occurs.

  c)   No Effect on Other Agreements. Except as expressly provided in this
Agreement, nothing in this Agreement shall be interpreted or relied upon as a
basis to amend, modify, accelerate or defer, or otherwise change any
contributions to or payments that may be due from any other plan or arrangement
that are deferred compensation subject to section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).     d)   Continued Welfare Benefits.

  i)   In General. Executive shall be entitled to continued medical, dental and
life insurance coverage for Executive and Executive’s eligible dependents on the
same basis as in effect prior to the Change of Control or Executive’s Separation
from Service, whichever is deemed to provide for more substantial benefits,
until the earlier of (A) the end of the Separation Period, or (B) the
commencement of comparable coverage with a subsequent employer or under a plan
of Executive’s spouse’s employer.     ii)   Impossibility. If the Company
determines that it is not able to provide the coverage required above under the
general terms and provisions of the Company’s welfare benefit plans consistent
with the underwriting, regulatory and tax treatment intended for those plans,
then the Company shall reimburse Executive for the cost of obtaining
substantially similar benefits (the “Benefit Payment”) and shall pay Executive
an additional amount, such that after payment of all applicable federal, state
and local income and payroll taxes imposed upon Executive as a result of the
Benefit Payment, Executive retains an amount equal to the amount of the Benefit
Payment.

  e)   Outplacement. If so requested by Executive, outplacement services shall
be provided by a professional outplacement provider mutually acceptable to
Executive and the Company at a cost to the Company of not more than Twenty-Five
Thousand Dollars ($25,000). Such services may be provided by direct payment to
the outplacement provider (and not by reimbursement to Executive). However,
services shall be paid or reimbursed only if the services are provided during
the period beginning with the Separation from Service and ending on the
December 31 of the second calendar year following the calendar year in which the
Separation from Service occurred.     f)   Indemnification; Liability Insurance.
The Company shall maintain, for a period not less than six years following
Executive’s Separation from Service, indemnification policies and liability
insurance coverage for Executive’s benefit comparable to those indemnification
policies and liability insurance coverage provided by the Company for
Executive’s benefit prior to the Change of Control.     g)   Withholding.
Payments and benefits provided pursuant to this Section 4 or any other provision
of this Agreement shall be subject to any applicable income, payroll and other
taxes required to be withheld.     h)   Limitations on Payment of Deferred
Compensation. To the extent that any payments or benefits to be provided to
Executive under this Agreement would be considered deferred compensation under
section 409A of the Code and Executive is, as of Separation from Service, a
“specified employee” as defined in regulations issued under section 409A of the
Code, then any such payments that would otherwise be due and payable during the
first six (6) months following and on account of a Separation from Service shall
instead be paid to Executive upon the earlier of (i) six months and one day
after the date of Executive’s Separation from Service or (ii) any other date
permitted under section 409A(a)(2) and section 409A(a)(3). To the extent that
any

 



--------------------------------------------------------------------------------



 



 5

      payments or benefits to be provided to Executive under this Agreement
would be considered deferred compensation under section 409A of the Code, the
provisions of this Agreement pertaining thereto shall be construed and
administered to comply with section 409A. Neither the Company nor any of its
officers, directors, agents or affiliates shall be obligated, directly or
indirectly, to Executive or any other person for any taxes, penalties, interest
or like amounts that may be imposed on Executive or other person on account of
any amounts paid or payable under this Agreement or on account of any failure to
comply with section 409A.

5)   280G Best Net.

  a)   Reduction Alternative. Anything in this Agreement to the contrary
notwithstanding, if it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by section 4999 of the
Code (or any successor provision thereto) by reason of being “contingent on a
change in ownership or control” of the Company, within the meaning of
section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then if
a reduction in the amount of payments under Section 4(a) of this Agreement
sufficient to avoid the excise tax would result in an increase in the total
amount of all Payments that would be retained by Executive, net of all
applicable taxes, then and only then, the payments due under Section 4(a) shall
be reduced to the amount that, when considered with all Payments taken into
account under section 280G is One Dollar ($1.00) less than the smallest sum that
would subject Executive to the excise tax.     b)   Determinations. If at any
time Executive disagrees with any part of the Company’s determinations as to the
application of Section 5(a), the disputed matter shall be referred to the
nationally recognized firm of certified public accountants (the “Accounting
Firm”) used by the Company prior to the Change of Control (or, if such
Accounting Firm declines to serve, the Accounting Firm shall be a nationally
recognized firm of certified public accountants selected by Executive). The
Accounting Firm shall be directed by the Company or Executive to submit its
determination and detailed supporting calculations to both the Company and
Executive within fifteen (15) calendar days after the Separation from Service,
if applicable, and any other such time or times as may be requested by the
Company or Executive. In connection with making determinations under this
Section 5, the Accounting Firm shall take into account the value of any
reasonable compensation for services to be rendered by Executive before or after
the Change of Control, including any restrictive covenants that may apply to
Executive and the Company shall cooperate in the valuation of any such services,
including any restrictive covenants.     c)   Process. The Company and Executive
shall each provide the Accounting Firm access to and copies of any books,
records and documents in the possession of the Company or Executive, as the case
may be, reasonably requested by the Accounting Firm, and otherwise cooperate
with the Accounting Firm in connection with the preparation and issuance of the
determination contemplated by Section 5(b) hereof.     d)   Fees and Expenses.
The fees and expenses of the Accounting Firm for its services in connection with
the determinations and calculations contemplated by Section 5 hereof shall be
borne by the Company. If such fees and expenses are initially advanced by
Executive, the Company shall reimburse Executive the full amount of such fees
and expenses on the fifth business day after receipt from Executive of a
statement therefore and reasonable evidence of Executive’s payment thereof.



 



--------------------------------------------------------------------------------



 



 6



6)   Obligations Absolute; No Mitigation; No Effect On Other Rights.

  a)   Absolute. The obligations of the Company to make the payment to
Executive, and to make the arrangements, provided for herein are absolute and
unconditional and may not be reduced by any circumstances, including without
limitation any set-off, counterclaim (including without limitation, pursuant to
Section 11), recoupment, defense or other right which the Company may have
against Executive or any third party at any time.     b)   No Mitigation.
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.     c)   Other Agreements.
The provisions of this Agreement, and any payment provided for herein, shall not
supersede or in any way limit the rights, benefits, duties or obligations which
Executive may now or in the future have under any benefit, incentive or other
plan or arrangement of the Company or any other agreement with the Company.

7)   Not an Employment Agreement. Subject to the terms of this or any other
agreement or arrangement between the Company and Executive that may then be in
effect, nothing herein shall prevent the Company from terminating Executive’s
employment.   8)   Successors; Binding Agreement; Assignment.

  a)   Company’s Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business of the Company, by agreement to expressly,
absolutely and unconditionally assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a material
breach of this Agreement and shall entitle Executive to terminate Executive’s
employment with the Company or such successor for Good Reason immediately prior
to or at any time after such succession. As used in this Agreement, “Company”
shall mean (i) the Company as hereinbefore defined, and (ii) any successor to
all or substantially all of the Company’s business or assets which executes and
delivers an agreement provided for in this Section 8(a) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law, including any parent or subsidiary of such a successor.     b)  
Executive’s Successors. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amount would be payable to Executive hereunder if
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s estate or designated beneficiary. Neither this Agreement nor any
right arising hereunder may be assigned or pledged by Executive.

9)   Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid, and addressed, in the case of the Company, to the Company at:

P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary

 



--------------------------------------------------------------------------------



 



 7

    and in the case of Executive, to Executive at the most current address shown
on Executive’s employment records. Either party may designate a different
address by giving notice of change of address in the manner provided above,
except that notices of change of address shall be effective only upon receipt.  
10)   Expenses. In addition to all other amounts payable to Executive under this
Agreement, the Company shall pay or reimburse Executive for legal fees
(including without limitation, any and all court costs and attorneys’ fees and
expenses) incurred by Executive in connection with or as a result of any claim,
action or proceeding brought by the Company or Executive with respect to or
arising out of this Agreement or any provision hereof; unless (i) in the case of
an action brought by Executive, it is determined by an arbitrator or by a court
of competent jurisdiction that such action was frivolous and was not brought in
good faith, or (ii) in the case of a claim arising under Section 11 hereof, the
Company prevails on the merits of such claim.   11)   Employee Covenants. In
consideration of this Agreement, and in recognition of the fact that, as a
result of Executive’s employment with the Company or any of its affiliates,
Executive has had or will have access to and gain knowledge of highly
confidential or proprietary information or trade secrets pertaining to the
Company or its affiliates, as well as the customers, suppliers, joint ventures,
licensors, licensees, distributors or other persons and entities with whom the
Company or any of its affiliates does business (“Confidential Information”),
which the Company or its affiliates have expended time, resources and money to
obtain or develop and which have significant value to the Company and its
affiliates, Executive agrees for the benefit of the Company and its affiliates,
and as a material condition to Executive’s receipt of benefits described in this
Agreement, as follows.

  a)   Non-Disclosure of Confidential Information. Executive acknowledges that
Executive will receive access or have received access to Confidential
Information about the Company or its affiliates, that this information was
obtained or developed by the Company or its affiliates at great expense and is
zealously guarded by the Company and its affiliates from unauthorized disclosure
and that Executive’s possession of this special knowledge is due solely to
Executive’s employment with the Company or one or more of its affiliates. In
recognition of the foregoing, Executive will not at any time during employment
or following termination of employment for any reason, disclose, use or
otherwise make available to any third party any Confidential Information
relating to the Company’s or any affiliate’s business, products, services,
customers, vendors or suppliers; trade secrets, data, specifications,
developments, inventions and research activity; marketing and sales strategies,
information and techniques; long and short term plans; existing and prospective
client, vendor, supplier and employee lists, contacts and information;
financial, personnel and information system information and applications; and
any other information concerning the business of the Company or its affiliates
which is not disclosed to the general public or known in the industry, except
for disclosure necessary in the course of Executive’s duties or with the express
written consent of the Company. All Confidential Information, including all
copies, notes regarding, and replications of such Confidential Information will
remain the sole property of the Company or its affiliate, as applicable, and
must be returned to the Company or such affiliate immediately upon termination
of Executive’s employment.     b)   Return of Property. Upon termination of
employment with the Company or any of its affiliates, or at any other time at
the request of the Company, Executive shall deliver to a designated Company
representative all records, documents, hardware, software and all other property
of the Company or its affiliates and all copies of such property in Executive’s
possession. Executive acknowledges and agrees that all such materials are the
sole property of the Company or its affiliates and that Executive will certify
in writing to the Company at the time of delivery, whether upon termination or
otherwise, that Executive has complied with this obligation.

 



--------------------------------------------------------------------------------



 



 8

  c)   Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers. Executive specifically acknowledges that the Confidential Information
described in Section 11(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its affiliates;
that such data is a valuable and unique asset of the business of the Company or
its affiliates; and that the success or failure of their businesses depends upon
the their ability to establish and maintain close and continuing personal
contacts and working relationships with such existing and prospective customers,
vendors, and suppliers and to develop proposals which are specific to such
existing and prospective customers, vendors, and suppliers. Therefore, during
Executive’s employment with the Company or any of its affiliates and for the
twelve (12) months following termination of employment for any reason, Executive
agrees that Executive will not, except on behalf of the Company or its
affiliates, or with the Company’s express written consent, solicit, approach,
contact or attempt to solicit, approach or contact, either directly or
indirectly, on Executive’s own behalf or on behalf of any other person or
entity, any existing or prospective customers, vendors, or suppliers of the
Company or its affiliates with whom Executive had contact or about whom
Executive gained Confidential Information during Executive’s employment with the
Company or its affiliates for the purpose of obtaining business or engaging in
any commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 11(e)(i)) or cause such customer,
supplier, or vendor to materially change or terminate its business or commercial
relationship with the Company or its affiliates.     d)   Non-Solicitation of
Employees. Executive specifically acknowledges that the Confidential Information
described in Section 11 also includes confidential data pertaining to employees
and agents of the Company or its affiliates, and Executive further agrees that
during Executive’s employment with the Company or its affiliates and for the
twelve (12) months following termination of employment for any reason, Executive
will not, directly or indirectly, on Executive’s own behalf or on behalf of any
other person or entity, solicit, contact, approach, encourage, induce or attempt
to solicit, contact, approach, encourage or induce any of the employees or
agents of the Company or its affiliates to terminate their employment or agency
with the Company or any of its affiliates.     e)   Non-Competition. Executive
covenants and agrees that during Executive’s employment with the Company or any
of its affiliates and for the twelve (12) months following termination of
employment for any reason, Executive will not, in any geographic market in which
Executive worked on behalf of the Company or any of its affiliates, or for which
Executive had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company. This
Section 11(e) shall not apply following a Change in Control.

  i)   The “Business of the Company” shall mean any business or activity
involved in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services, and third-party logistics, of the type provided by the
Company or its affiliates, or presented in concept to Executive by the Company
or its affiliates at any time during Executive’s employment with the Company or
any of its affiliates.     ii)   To “engage in or carry on” shall mean to have
ownership in such business (excluding ownership of up to 1% of the outstanding
shares of a publicly-traded company) or to consult, work in, direct or have
responsibility for any area of such business, including but not limited to
operations, logistics, sales, marketing, finance, recruiting, sourcing,
purchasing, information technology or customer service.

 



--------------------------------------------------------------------------------



 



 9



  f)   No Disparaging Statements. Executive agrees that Executive will not make
any disparaging statements about the Company, its affiliates, directors,
officers, agents, employees, products, pricing policies or services.     g)  
Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 11 likely will cause irreparable harm to the Company or its affiliates
for which money damages could not reasonably or adequately compensate the
Company or its affiliates. Accordingly, the Company or any of its affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and Executive consents to the
issuance of such an injunction without the necessity of the Company or any such
affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than Five Hundred Dollars ($500) in principal amount. In the
event that injunctive relief or damages are awarded to the Company or any of its
affiliates for any breach by Executive of this Section 11, Executive further
agrees that the Company or such affiliate shall be entitled to recover its costs
and attorneys’ fees necessary to obtain such recovery. In addition, Executive
agrees that upon Executive’s breach of any covenant in this Section 11, all
unexercised options issued under any stock option plans of the Company will
immediately terminate and the Company shall have the right to exercise any and
all of the rights described above.     h)   Enforceability of These Covenants.
It is further agreed and understood by Executive and the Company that if any
part, term or provision of these terms and conditions should be held to be
unenforceable, invalid or illegal under any applicable law or rule, the
offending term or provision shall be applied to the fullest extent enforceable,
valid or lawful under such law or rule or, if that is not possible, the
offending term or provision shall be struck and the remaining provisions of
these Terms and Conditions shall not be affected or impaired in any way.

12)   Miscellaneous. No provision of this Agreement may be amended, altered,
modified, waived or discharged unless such amendment, alteration, modification,
waiver or discharge is agreed to in writing signed by Executive and such officer
of the Company as shall be specifically designated by the Committee or by the
Board.

  a)   409A Amendments. Notwithstanding the foregoing, if the Company determines
from time to time in good faith that any provision of this Agreement is not or
may not be in compliance with section 409A of the Code and that such provisions
can be amended to comply with section 409A without causing any violation of any
other provision of law, the Company may, but shall not be obligated to, amend
such provision without the consent of Executive for the purpose of eliminating
or modifying the provision in such manner as the Company determines to be
necessary and appropriate to comply with section 409A of the Code. In effecting
any such amendment, the Company shall replace any benefits that may be lost with
economic consideration of its choosing that is of equal cost or of equal value,
as determined in its reasonable discretion. Unless under the circumstances it is
impracticable to do so, Executive shall be given reasonable advance notice of
the Company’s intention to amend. Any such amendment shall be applied on a
reasonably uniform basis to all similar agreements and shall be evidenced in
writing. Executive shall receive such written notice as soon as practicable
after its effective date.     b)   No Waivers. No waiver by either party, at any
time, of any breach by the other party of, or of compliance by the other party
with, any condition or provision of this Agreement to be performed or complied
with by such other party shall be deemed a waiver of any similar or dissimilar
provision or condition of this Agreement or any other breach of or failure to
comply with the same condition or provision at the same time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,

 



--------------------------------------------------------------------------------



 



 10

      interpretation, construction and performance of this Agreement shall be
governed by the laws of the State of Delaware without giving effect to its
conflict of laws rules. Any action brought by Executive or the Company shall be
brought and maintained in a court of competent jurisdiction in the State of
Minnesota.     c)   Release of Claims Required.

  i)   Notwithstanding any other provision of this Agreement, no benefits shall
be paid pursuant to Section 4(a) if Executive:

  (1)   fails to execute and deliver to the Company a release of claims (the
“Release of Claims”) in the form and manner prescribed by the Company, within
the time set forth in the Release of Claims, or     (2)   revokes or rescinds
such Release of Claims and Agreement during the revocation or rescission period
set forth in such Release of Claims.

  ii)   The Release of Claims will include Executive’s agreements related to
confidentiality, non-competition, non-solicitation, non-disparagement and
arbitration.     iii)   It is the responsibility of the Company to deliver to
Executive the Company’s form of Release of Claims sufficiently before the date
specified in Section 4(a) for payment (including, if applicable, such later date
as is specified under Section 4(h)), such that Executive is afforded such period
as may be required by applicable statute or regulation to consider whether to
sign the Release of Claims and whether to revoke or rescind such Release of
Claims. If the Company shall fail to do so, Executive’s obligation to execute
and deliver a Release of Claims is waived.

13)   Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party hereto
waives any provision of law which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.   14)   Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument.   15)   Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein (except that any
other non-disclosure, non-competition or non-solicitation agreements or
provisions the parties hereto have entered into shall continue to be in effect).
[Without limiting the generality of the foregoing, this Agreement completely
supersedes the prior Change of Control Severance Agreement, As Amended, between
the Company and Executive dated as of                                         ,
                    . ]3   16)   Grantor Trust. Immediately prior to a Change of
Control, the Company shall contribute to a grantor trust an amount equal to one
hundred twenty-five percent (125%) of the payments Executive would receive from
the Company, pursuant to Section 4 hereof, if Executive were Separated from
Service

 

3       If this is a new agreement, this sentence is not needed. If this
agreement replaces a prior COC Agreement, this sentence should be included with
the accurate title of that prior agreement and the date of that prior agreement
inserted.

 



--------------------------------------------------------------------------------



 



11

    without Cause by the Company or if Executive were to Separate from Service
for Good Reason, in either case, immediately following the Change of Control.  
17)   Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in the Agreement with initial
capital letters unless, in the context, it would be unreasonable to do so.

  a)   Anticipatory Separation shall mean a Separation from Service that occurs
before a Change of Control:

  i)   if either:

  (1)   the Separation from Service follows any event or condition described in
clauses (i) through (iv) of the Good Reason definition, or     (2)   it is a
Separation from Service without Cause, and

  ii)   Executive reasonably demonstrates:

  (1)   the Separation from Service was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
of Control, or     (2)   otherwise arose in connection with or in anticipation
of a Change of Control.

  b)   Base Salary shall mean the highest annual base salary in effect for
Executive at any time in the 12 months preceding the COC Date.     c)   Cause
shall mean:

  i)   the continued failure of Executive to perform Executive’s duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to Executive by the Board or an officer of the Company which
specifically identifies the manner in which the Board or the officer believes
that Executive has not substantially performed Executive’s duties;     ii)   the
conviction of, or plea of guilty or nolo contendere to, a felony or the willful
engaging by Executive in conduct which is materially and demonstrably injurious
to the Company;     iii)   Executive’s commission of a material act or material
acts of personal dishonesty intended to result in substantial personal
enrichment of Executive at the expense of the Company; or     iv)   Executive’s
material violation of Company policies relating to Code of Business Conduct,
Equal Employment Opportunities and Harassment or Workplace Violence.

      Provided, however, that in no event shall Cause exist by virtue of any
action taken by Executive (A) in compliance with express written directions of
the Board, [the Company’s Chief Executive Officer or the officer to whom
Executive reports,4] or (B) in reliance upon the express written consent of the
Company’s counsel.

 

4   Bracketed material included only in Tier II and Tier III agreements.

 



--------------------------------------------------------------------------------



 



 12

      In each case above, for a Separation from Service to be for Cause:
(A) Executive must be provided with a Notice of Termination (as described in
Section 3(e)) within six (6) months after the Company has actual knowledge of
the act or omission constituting Cause; (B) Executive must be provided with an
opportunity to be heard by the Board no earlier than thirty (30) days following
the Notice of Termination (during which notice period Executive has failed to
cure or resolve the behavior in question); and (C) there must be a good faith
determination of Cause by at least 2/3rds of the non-employee outside directors
of the Company.         Whether a Separation from Service is for Cause as
provided above will be determined by the Company in its sole discretion based on
all the facts and circumstances.     d)   Change of Control shall be deemed to
have occurred upon any of the following events:

  i)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company, or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; provided, however, that for purposes of
this subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company, or (B) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; or     ii)   the
consummation of any merger or other business combination of the Company, sale or
lease of all or substantially all of the Company’s assets or combination of the
foregoing transactions (the “Transactions”) other than a Transaction immediately
following which the shareholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own at
least 60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets, or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or     iii)
  within any 24-month period, the persons who were directors immediately before
the beginning of such period (the “Incumbent Directors”) shall cease (for any
reason other than death) to constitute at least a majority of the Board or the
board of directors of a successor to the Company. For this purpose, any director
who was not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest); or     iv)   such other
event or transaction as the Board shall determine constitutes a Change of
Control.

  e)   COC Date shall mean the date on which a Change of Control occurs.
However, if Executive has a Separation from Service prior to a Change of Control
by reason of an Anticipatory Separation, the COC Date for Executive shall be the
date immediately preceding the occurrence of that Anticipatory Separation.    
f)   Disability shall have the same meaning as in the Company’s long term
disability plan.     g)   Employment Period shall mean the period commencing on
the COC Date and ending on the second anniversary of the COC Date.

 



--------------------------------------------------------------------------------



 



 13

  h)   Good Reason shall mean any one or more of the following events occurring
during the two-year period following the COC Date:

  i)   Executive’s annual base salary is reduced below the higher of (A) the
amount in effect on the COC Date, or (B) the highest amount in effect at any
time thereafter;     ii)   Executive’s Target Bonus is reduced below the Target
Bonus as it existed before the COC Date;     iii)   Executive’s duties and
responsibilities or the program of incentive compensation (including without
limitation long term incentive plans and equity incentive programs), vacation,
fringe benefits, perquisites, retirement and general insurance benefits offered
to Executive are materially and adversely diminished in comparison to the duties
and responsibilities or the program of such benefits enjoyed by Executive on the
COC Date;     iv)   Executive is required to be based at a location more than 45
miles from the location where Executive was based and performed services on the
COC Date or Executive’s business travel obligations are significantly increased
over those in effect immediately prior to the COC Date;     v)   failure by the
Company to provide for the assumption of this Agreement by any successor entity;
or     vi)   a material breach by the Company of the terms of this Agreement;

      provided, however, that any diminution of duties or responsibilities that
occurs solely as a result of the fact that the Company ceases to be a public
company shall not, in and of itself, constitute Good Reason.     i)   Notice of
Termination shall mean a written notice which shall indicate the specific
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for Executive’s
Separation from Service under the provisions so indicated.     j)   Separation
from Service shall mean a severance of Executive’s employment for reasons other
than death under circumstances that would qualify as a separation from service
as that term is used and defined under section 409A of the Code.

  i)   Whether a Separation from Service has occurred is determined based on
whether the facts and circumstances indicate that the Company and Executive both
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty six (36) month period (or the
full period of services to the Company if Executive has been providing services
to the Company less than thirty six months).     ii)   A transfer from
employment with the Company to employment with an affiliate of the Company shall
not constitute a Separation from Service.     iii)   A Separation from Service
shall not be deemed to occur while Executive is on military leave, sick leave or
other bona fide leave of absence if the period does not exceed six (6) months
or, if longer, so long as Executive retains a right to reemployment with the
Company or an

 



--------------------------------------------------------------------------------



 



 14

      affiliate under an applicable statute or by contract. For this purpose, a
leave is bona fide only if, and so long as, there is a reasonable expectation
that Executive will return to perform services for the Company or an affiliate.
    iv)   Notwithstanding the foregoing, a twenty nine (29) month period of
absence will be substituted for such six (6) month period if the leave is due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of no less
than six (6) months and that causes Executive to be unable to perform the duties
of his or her position of employment.

  k)   Separation from Service Date shall mean the date on which a Separation
from Service occurs.     l)   Separation Period shall mean the period of
[                    ] months beginning with the Separation from Service Date.5
    m)   Target Bonus shall mean the target amount of bonus established under
the annual bonus plan for Executive for the year in which the Separation from
Service occurs. When the context requires, it shall also mean the target amount
of bonus established for any earlier or later year.

18)   Dispute Resolution.

  a)   ERISA §503 Procedure. Executive and the Company agree that any
controversy, claim or dispute arising out of or relating to this Agreement
(including, but not necessarily being limited to, the manner of giving the
Notice of Termination, the reasons or cause for Executive’s Separation from
Service or the amount of compensation due to Executive subsequent to Executive’s
Separation from Service) shall be subject to a claims adjudication process
analogous to the ERISA §503 process set forth in the SUPERVALU INC. Executive &
Officer Severance Pay Plan. Notwithstanding the foregoing, in any litigation or
arbitration regarding such matter, deference shall not be afforded to any
determination that is made in whole or in part under that process subsequent to
a COC Date.     b)   Arbitration Process. Any such claims (excluding, however,
claims by the Company relating to Executive’s breach of any of the employee
covenants set forth in Section 11 above) not resolved after exhausting that
process shall be resolved by binding arbitration before a neutral arbitrator
under rules set forth in the Federal Arbitration Act. Executive and the Company
agree that such claims may be brought in an appropriate administrative forum,
but at the point at which Executive or the Company seeks a judicial forum to
resolve the matter, the agreement for binding arbitration becomes effective, and
Executive and the Company hereby knowingly and voluntarily waive any right to
have any such dispute tried and adjudicated by a judge or jury. During any
period in which an Executive’s claim for any benefit under this Agreement is
pending (whether under Section 18(a) or Section 18(b)), Executive shall continue
to receive Executive’s salary (including any bonus) and benefits as if
Executive’s employment with the Company had continued through the date of the
arbiters’ determination, and any such payments or benefits shall not be offset
against any severance, either under this Agreement or otherwise, to which
Executive may be entitled.     c)   Judicial Enforcement. The foregoing not to
the contrary, the Company may seek to enforce the employee covenants set forth
in Section 11 above, in any court of competent jurisdiction. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of Executive’s employment relationship with the Company or any of
its affiliates. Executive and

 

5   For Tier I – 36 months (three years). For Tier II – 24 months (two years).
For Tier III – 12 months (one year)

 



--------------------------------------------------------------------------------



 



 15

      the Company agree that any award rendered by the arbitrator shall be final
and binding and that judgment upon the final award may be entered in any court
having jurisdiction thereof. The arbitrator may grant any remedy or relief that
the arbitrator deems just and equitable, including any remedy or relief that
would have been available to Executive, the Company or any of its affiliates had
the matter been heard in court. All expenses of the arbitration, including the
required travel and other expenses of the arbitrator and any witnesses, and the
costs relating to any proof produced at the direction of the arbitrator, shall
be borne equally by Executive and the Company unless otherwise mutually agreed
or unless the arbitrator directs otherwise in the award. The arbitrator’s
compensation shall be borne equally by Executive and the Company unless
otherwise mutually agreed or unless the law provides otherwise.     d)  
Injunction and Finality. Executive agrees that any breach of the covenants
contained in Section 11 would irreparably injure the Company. Accordingly,
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments otherwise
required by this Agreement and obtain an injunction against Executive from any
court having jurisdiction over the matter restraining any further violation of
this Agreement by Executive; provided, however, that the Company may not cease
making any payments required by this Agreement until a court or arbitrator(s)
having jurisdiction over the matter has made a final non-appealable
determination on the merits of such action in the Company’s favor.

                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date first above written.

              Witnesses:   SUPERVALU INC.  
 
           
 
                 
 
           
 
  Name:        
 
           
 
           
 
           
 
  Title:                  
 
           
 
                      Executive    

 